1. The evidence at the close of the Commonwealth’s case (see Commonwealth v. Kelley, 370 Mass. 147, 149-150 [1976]) was sufficient to warrant a finding that the defendant was guilty of the particular violation of G. L. c. 266, § 49, which was alleged in the complaint. See Commonwealth v. Tivnon, 8 Gray 375, 379-380 (1857); Commonwealth v. Conlin, 188 Mass. 282, 284 (1905); Commonwealth v. Anderson, 245 Mass. 177, 184-185 (1923); Commonwealth v. Tilley, 306 Mass. 412, 415-417 (1940); Commonwealth v. Eppich, 342 Mass. 487, 492, 493 (1961); Commonwealth v. Montecalvo, 367 Mass. 46, 52 (1975). There is nothing to the contrary in Commonwealth v. Armenia, 4 Mass. App. Ct. 33, 38-39 (1976) . 2. As there was no deterioration in the Commonwealth’s case by the close of all the evidence (see Commonwealth v. Kelley, 370 Mass. at 150 n.l), no new question was presented by the renewal of the motion for a directed verdict at that time. 3. Nor was any new question raised by the further motion which was filed under G. L. c. 278, § 11, after the return of the verdict.

Judgment affirmed.